Citation Nr: 0634808	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-31 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the overpayment of Chapter 30 educational assistance 
benefits in the calculated amount of $38,210.93, was validly 
created.


REPRESENTATION

Appellant represented by:	Captain Donald C. Hill, 
Attorney at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from September 1989 until June 
1993.  His DD Form 214 also indicates 19 years and 11 months 
of prior active service.  In documents submitted by the 
veteran, he lists his period of active service as beginning 
in May 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's accredited representative has also raised due 
process complaints with respect to VA's refusal to 
consolidate this veteran's appeal with that of 29 other 
veterans who raise similar claims relating to the overpayment 
of educational assistance benefits.  Specifically, in a March 
2005 statement, the accredited representative observed that 
he represented all 30 such veterans and that their cases were 
to be determined on the same facts and evidence.  In a letter 
from the Board dated in November 2004, the accredited 
representative was informed that VA regulations do not 
provide for "class action" appeals under any circumstances.  
Despite such notice, the veteran's accredited representative 
submitted another letter in July 2006 requesting one hearing 
for all 30 veterans that he represented.  

In response to the July 2006 correspondence from the 
accredited representative, the Board issued another letter in 
August 2006.  That communication explained that the Board had 
no authority to merge appeals and to do so would violate the 
statutory requirement that individual cases on appeal must be 
considered by Veterans Law Judges in the order in which they 
were placed on the Board's docket, as set forth in 38 U.S.C. 
§ 7107.  It was further observed that consolidating the 
appeals placed the Board at risk of violating the Privacy 
Act, 38 U.S.C.A. § 552a, and VA regulations prohibiting 
disclosure of personal information to persons other than a 
claimant and his representative.  Finally, the August 2006 
letter advised that the regulations set forth in 38 C.F.R. 
§ 20.700-20.717 provide for a personal hearing to be granted 
n appeal only in the case of an individual appellant, or an 
individual appellant's representative acting on his behalf, 
where the appellant expresses the desire to appear in person.  
It was further noted that a hearing would not normally be 
scheduled solely for the purpose of receiving argument by a 
representative.  Thus, it was concluded that the Board could 
not arrange for the accredited representative in this appeal 
to appear for a personal hearing to present argument on 
behalf of all 30 veterans that he represented, nor could it 
arrange for all of those veterans to appear for a single 
hearing.  It was explained that he was free to request 
individual hearings on each veteran's behalf if the veteran 
wished to appear and present testimony.

Based on the foregoing then, requests for a consolidated 
hearing cannot be accommodated as a matter of law.  However, 
the evidence of record does necessitate the scheduling of an 
individual hearing in the present case, as will be discussed 
below.

The veteran's September 2004 substantive appeal indicated a 
request for a hearing before a Veterans Law Judge sitting in 
Washington.  In an undated letter from the RO, it was noted 
that a previous September 2003 communication from the 
veteran's accredited representative requested a local hearing 
at the RO.  Since two different types of hearings had been 
requested, the RO asked that the veteran clarify which type 
of hearing he desired.  In response, the veteran's accredited 
representative stated that the veteran's preference was for a 
hearing before a Veteran's Law Judge sitting at the RO in 
Manila.  Such hearing has not been provided.  Moreover, the 
record does not indicate that the veteran has withdrawn his 
hearing request.  
 

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for an 
in-person hearing before a traveling 
Veteran's Law Judge at the Manila, 
Philippines RO.  The veteran should be 
apprised of the next available date for 
such a hearing, and should be informed of 
his right to have a videoconference 
hearing as an alternative.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


